 Case 1:20-cv-00753-LPS Document 25 Filed 05/21/21 Page 1 of 2 PageID #: 241




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF DELAWARE

 SILVERGATE PHARMACEUTICALS, INC.,

                        Plaintiff,                              C.A. No. 20-753-LPS
                                                                C.A. No. 21-196-LPS
        v.

 ANNORA PHARMA PRIVATE LIMITED

                Defendant.
 SILVERGATE PHARMACEUTICALS, INC.,

                        Plaintiff,                              C.A. No. 19-2100-LPS

        v.

 ALKEM LABORATORIES LTD.

                        Defendant.


             THIRD PARTY BIONPHARMA INC.’S MOTION TO INTERVENE
                       PURSUANT TO FED. R. CIV. P. 24(b)(1)

       Third party and proposed Intervenor Bionpharma Inc. (“Bionpharma”) hereby moves to

intervene in the above-captioned matters pursuant to Federal Rule of Civil Procedure 24(b)(1) for

the limited purpose of filing a motion for protective order to maintain the confidentiality of very

limited portions of this Court’s April 27, 2021 Opinion (“Opinion”) in Silvergate Pharmaceuticals

Inc. v. Bionpharma Inc. C.A. Nos 18-1962 and 19-1067 (D. Del.) and the transcripts associated

with the trial held in those matters on February 1-5, 2021.

       WHEREFORE, for the reasons set forth in Bionpharma’s Memorandum of Law,

incorporated as though set forth fully herein, Bionpharma respectfully requests that this Court

grant its motion to intervene pursuant to Fed. R. Civ. P. 24(b)(1) for the limited purpose of filing

a motion for protective order.
 Case 1:20-cv-00753-LPS Document 25 Filed 05/21/21 Page 2 of 2 PageID #: 242




Dated: May 21, 2021

                                   /s/ John C. Phillips, Jr.
                                   John C. Phillips, Jr. (#110)
                                   Megan C. Haney (#5016)
                                   Phillips, McLaughlin & Hall, P.A.
                                   1200 North Broom Street
                                   Wilmington, DE 19806
                                   (302) 655-4200
                                   jcp@pmhdelaw.com
                                   mch@pmhdelaw.com

                                   Attorneys for Third Party Bionpharma Inc.
